ACCEPTED
                                                                                    05-15-00830-CR
                                                                         FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                                7/9/2015 8:15:34 PM
                                                                                         LISA MATZ
                                                                                             CLERK

                  Nos. 05-15-00829-CR and 05-15-00830-CR

                                    In The                         FILED IN
                                                            5th COURT OF APPEALS
                                                                DALLAS, TEXAS

                          Court of Appeals                  7/9/2015 8:15:34 PM
                                                                  LISA MATZ
                                                                    Clerk
                        FIFTH DISTRICT OF TEXAS

                            Dallas, Texas
__________________________________________________________________

                              Deandra Moffett,
                                 Appellant,

                                      v.

                           State of Texas
                             Appellee.
__________________________________________________________________

              Appealed from the 291st Judicial District Court of
      Dallas County, Texas, the Honorable Stephanie Mitchell, Presiding
__________________________________________________________________

 Appellant’s Motion to Extend Time to File Notice of Appeal and Motion for
  Leave to Request Untimely Preparation of Clerk’s and Reporter’s Record
__________________________________________________________________
                                        Niles Illich
                                        SBOT: 24069969
                                        Law Office of Niles Illich, Ph.D., J.D.
                                        701 Commerce Street
                                        Suite 400
                                        Dallas, Texas 75202
                                        Telephone: (972) 802 − 1788
                                        Facsimile: (972) 682 – 7586
                                        Email: Niles@appealstx.com

                      ATTORNEY FOR APPELLANT
                         DEANDRA MOFFETT
To the Honorable Justices of the Fifth Court of Appeals:

      Deandra Moffett presents this, his Motion to Extend Time to File Notice of

Appeal and Motion for Leave to Untimely Designate Clerk’s and Reporter’s

Records.

                                   INTRODUCTION

1.    Deandra Moffett is the Appellant and the State of Texas is the Appellee.

2.    On May 29, 2015, the Honorable Stephanie Mitchell of the 291st Judicial

District Court of Dallas County revoked Moffett’s community supervision in cause

number F-1399715 and adjudicated him guilty in cause number F-1355805. In the

first instance the Court sentenced Moffett to spend ten years in the custody of the

Texas Department of Criminal Justice and in the second instance the Court

sentenced Moffett to spend twenty years in the custody of same.

3.    Moffett’s trial attorney did not file a notice of appeal and the trial court did

not appoint an appellate attorney to represent Moffett. Moffett filed his own pro-se

notice of appeal on July 2, 2015. At that time, he was unaware that he had to also

file a motion in this Court asking for leave to untimely file his notice of appeal or

to request that the record be prepared.

4.    Moffett received appointed appellate counsel on Thursday, July 2, 2015.

Appointed appellate counsel has tried to secure an affidavit from Moffett
explaining why he untimely filed his notice of appeal and why he did not

simultaneously file a motion seeking leave to file an untimely notice of appeal in

this Court. Moffett is incarcerated in the Dallas County Jail and this process has

not been easy for him nor is it complete.

                            ARGUMENT AND AUTHORITY

5.    Rule 26.3 provides that a notice of appeal that is filed late but less than 16

days late may confer jurisdiction on this Court if that notice of appeal is

accompanied by a motion seeking leave to file an untimely notice of appeal. TEX.

R. APP. P. 26.3.

6.    Rule 34.6(b) requires that “[a]t or before the time for perfecting the appeal,

the appellant must request in writing that the official reporter prepare the reporter’s

record. The request must designate the exhibits to be included.” TEX. R. APP. P.

34.6(b).

7.    Because Moffett is confined in the Dallas County Jail, Moffett is unable to

attach an affidavit to support this motion but he will file one when it is available.

8.    Moffett did not timely file a notice of appeal because he relied on his trial

counsel to do this for him. Only when he learned that his counsel had not done so,

Moffett filed his own, pro-se, notice of appeal. Moffett was ignorant of the rules

requiring him to request leave from this Court to file his notice of appeal and he
was equally ignorant of the requirement that he request the preparation of the

clerk’s and reporter’s records.

9.    Moffett asks this Court to consider his untimely notice of appeal and to

permit this notice of appeal to confer jurisdiction on this Court. Further, Moffett

asks for leave to untimely designated the Clerk’s and Reporter’s Record.

                             PRAYER AND CONCLUSION

10.   Moffett asks that this Court consider the circumstances of this request and to

grant him leave to file an untimely notice of appeal and to file an untimely request

for the production of the Clerk’s and Reporter’s Records.

                                  Respectfully Submitted,

                                  /s/ Niles Illich
                                  Niles Illich
                                  The Law Office of Niles Illich, Ph.D., J.D.
                                  701 Commerce Street
                                  Suite 400
                                  Dallas, Texas 75202-4518
                                  Direct: (972) 802-1788
                                  Fax:     (972) 236-0088
                                  Email: Niles@appealstx.com
                          CERTIFICATE OF SERVICE

      This is to certify that, on July 9, 2015, a true and correct copy of this

Request for an Extension of Time to File Notice of Appeal and Motion for Leave

to Untimely File Request for Production of Clerk’s and Reporter’s Record was

served on all parties of record as follows:

VIA ELECTRONIC SERVICE
Lori Ordiway
Chief, Appellate Division
Dallas County District Attorney’s Office
133 N. Riverfront Blvd.
Dallas, Texas
Dcdaappeals@dallascounty.org

                                 /s/ Niles Illich
                                 Niles Illich